Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 7, 2021

                                    No. 04-19-00485-CV

                          Rob JENNINGS, III and El Veleno, Ltd.,
                                     Appellants

                                             v.

                Susan JENNINGS, Tres Mujeres, Ltd., and Pamela J. Person,
                                     Appellees

                 From the 49th Judicial District Court, Zapata County, Texas
                                   Trial Court No. 8,479
                    Honorable Honorable Jose A. Lopez, Judge Presiding


                                      ORDER

Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Liza A. Rodriguez, Justice


       The panel has considered Appellants’ motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2021.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court